ON MOTION EOR REHEARING.
Broyles, P. J.
In, deciding that under the evidence adduced upon tire trial now under review the plaintiff was not entitled to recover, this court did not overlook its former ruling in the same case (20 Ga. App. 549, 93 S. E. 169), that the plaintiff’s petition was not subject to demurrer. That ruling, of course, became the law of the case, and, as such, is binding upon this court. However, the evidence'upon the subsequent trial did not affirmatively establish all the material allegations of fact set forth in the petition. The petition and the proof showed that the plaintiff’s injuries were caused by a lever being knocked over upon his arm on September 6, 1915; and paragraph 7 of the petition is as follows: "(7) Petitioner further avers that on or about the 4th day of September, 1915, the said Southern Cotton Oil Company placed a new lever into the 'cake-former’ which controlled the steam, and that petitioner stated to the superintendent or vice-principal that said lever was too long, whereupon the superintendent who was vice-principal of the Southern Cotton Oil Company [said] to petitioner that [he] knew said lever was too long, that he would have it cut off, and commanded petitioner to work with said lever until it was cut, but that the said lever was not cut off, and the same being so long made it easily touched and knocked up, thereby turning on the steam into the 'cake-former;’ this being the lever which was knocked up by the 'charger’ which caused the above injury in the manner and form *478•alleged.” Upon the trial the only evidence tending to support the allegations of this paragraph of the petition was the following testimony of the plaintiff: “I did hear Mr. Creason [the superintendent of the defendant company] say he was going to have the lever cut off, because it was too long.” It is obvious that this testimony did not sustain all of the material averments in .the paragraph. Nor was there any evidence that tended to show that a new lever had been installed, or that the superintendent or vice-principal had ordered the pla.int.iff to work with the lever until it was cut off, or that the length of the lever contributed to the injury sued for. The present ruling, therefore, is not in conflict with the former ruling (20 Ga. App., supra.) Moreover, the only witness presented to prove the case as laid was the plaintiff himself, and his testimony was so self-contradictory, vague, equivocal, and in some material respects so improbable, as to require that it be construed in the light most unfavorable to him; and, there being no other evidence tending to establish his right to recover, arid the version of his testimony most unfavorable to his cause showing that the verdict should be against him, and the evidence for the defendant, which was perfectly consistent' with this version, establishing a complete defense, the verdict for the plaintiff was unauthorized. Western & Atlantic R. Co. v. Evans, 96 Ga. 481 (23 S. E. 494); City of Thomasville v. Crowell, 22 Ga. App. 383 (96 S. E. 335), and cases there cited.

Rehearing denied.


Bloodworth, J., concurs.